DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending in this Application. 

Priority
 	17202370, filed 03/16/2021 Claims Priority from Provisional Application 63056725, filed 07/27/2020 claims foreign priority to 109130118 , filed 09/03/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
 	The specification recites:
	[0034] “…turbofan 170…” 
	[0035] “In this embodiment, the material processing apparatus 100 may optionally include a cooler 180. The cooler 180 may be disposed between the processing chamber 110 and the pressure reducer 130…”.
	[0038] “the cooler 170, the turbofan 180”.  
	There is an inconsistency in the description of the terms in the disclosure. It seems that paragraph [0038] is an inadvertent typographical error. 
	Paragraph [0038] should be [0038] “the cooler 180, the turbofan 170” in order to correct the errors.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,  6, 8-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP S6228228 as supported by the machine translation provided).  
	As per claim 1, Hayashi teaches a material processing apparatus (see Fig. 1 teaches a bonding and curing apparatus for PCB), comprising:
	a processing chamber, having an internal space (see Fig. 1 pressure vessel B is a processing chamber; also, see [0001] “…pressure vessel in the process of manufacturing a flexible wiring board used as an electronic equipment part… );
	an external pressure source, connected to the processing chamber, adapted for performing a pressurization action in the internal space (see Fig. 1 valve 6; also, see  page 2 lines 17-20 “…A high pressure gas is applied to the inside of the pressure vessel and the high pressure gas is heated and circulated so that the flexible wiring board is pressed and heated to bond and harden it...”; also, see page 3 last 3 lines “The high-pressure gas supply means C is provided so as to
supply high-pressure gas such as high pressure nitrogen gas, high pressure carbon dioxide gas, high pressure air or the like generally under 20 kg / fan into the vessel B via the automatic valve 6, Is heated or cooled via the heat exchanger 4…”);
	a pressure reducer, connected to the processing chamber, adapted for performing a depressurization action in the internal space (see Fig. 1 valve 7 and valve 11 are pressured reducer(s); see page 3 last line to page 4 line 2 “Then, it is exhausted through the automatic valve 7.. In addition, a safety valve 11 is provided for reducing the pressure when the interior of the container B exceeds a predetermined pressure j…”);
	a temperature regulator, disposed in the processing chamber, adapted for adjusting a temperature in the internal space (see Fig. 1 temperature regulator includes the fan 12; also, see page lines 11-16 “The circulation means
E is provided such that a fan 12 is provided inside the container B and a motor 13 for driving the fan is installed outside the container B so as to maintain airtightness. Then, the heating or cooling gas sent by the fan 12 passes through the outer periphery of the windmill plate] 4 shown in FIG. 1 and makes a U-turn between the wind IIH plate and the flexible wiring board A as shown by the arrow to circulate As shown in FIG. 1” and lines 22-25 “…Next, by driving the motor 13 and rotating the fan 12, the heated high-pressure gas passes through the wind-board plate 14 and circulates through the flexible wiring board A and inside the
container B… ); and
	a controller, adapted for controlling the external pressure source and the temperature regulator to respectively increase a temperature and a pressure in the processing chamber to a first predetermined temperature and a first predetermined pressure (see Fig. 8 and see page 7 lines 12-14 “FIG. 8 is a view showing an embodiment of a pressurizing and heating program for bonding and curing a
temporarily bonded flexible wiring board used in the present invention…”; IN fig. 8 pressure and temperature are increased until temperature target is achieved; also, see page 5 lines 18-25 “When reaching the target temperature, the temperature is maintained for a while and the adhesive is sufficiently bonded and cured, and then the automatic valve 8 is reversely operated to supply the high-pressure steam to the inner layer portion of the tubularly wound flexible wiring board Stop. Next, the automatic valve 9 is operated to supply the cooling water to the heat exchanger 4, and the gas circulating in the vessel B is cooled to cool the
flexible wiring board A. Then, the automatic valve 6 is reversely operated to  gradually lower the pressure in the container B. When the flexible wiring board A is cooled, all the operations are stopped, the door is opened..”; also, see page 3 last 4 lines “The high-pressure gas supply means C is provided so as to supply high-pressure gas such as high pressure nitrogen gas, high pressure carbon dioxide gas, high pressure air or the like generally under 20 kg / fan into the vessel B via the automatic valve 6, Is heated or cooled via the heat exchanger 4”, thus, the system automatically controls the valves, the heating, the pressure, which indicates that a controller is present for performing the automatic controlling), and adapted for controlling the pressure in the processing chamber to rise continuously before the temperature in the processing chamber rises to the first predetermined temperature (see Fig. 8 pressure rises continuously before temperature rises to target temperature; see page 5 line 18 “ When reaching the target temperature, the temperature is maintained for…”; also, see page 7 lines 12-14“…FIG. 8 is a view showing an embodiment of a pressurizing and heating program for bonding and curing a temporarily bonded flexible wiring board used in the present invention…” ).
	As per claim 2, Hayashi teaches the material processing apparatus according to claim 1, Hayashi further teaches further comprising at least one motor, disposed outside the processing chamber and coupled to the processing chamber (see Fig. 1 motor 13).
	As per claim 3, Hayashi teaches the material processing apparatus according to claim 2, Hayashi further teaches wherein the at least one motor is located in an atmospheric environment (see page 4 lines 11-13 “The circulation means
E is provided such that a fan 12 is provided inside the container B and a motor 13 for driving the fan is installed outside the container B so as to maintain airtightness”, thus, the motor 13 is located outside the vacuum chamber and is located in an atmospheric environment/air).
	As per claim 6, Hayashi teaches the material processing apparatus according to claim 2, Hayashi further teaches wherein the at least one motor is one motor, and there is a distance between the motor and the processing chamber (see Fig. 1 motor 13 is kind of separated by a small distance from the chamber).
	As per claim 8, Hayashi teaches the material processing apparatus according to claim 1, Hayashi further teaches wherein the controller is adapted for controlling the pressure in the processing chamber to be no less than a normal pressure (see page 6 lines 2-3 “as shown in FIG. 8, under the condition of a pressure of 12 kg / cm^2”; also, see page 3 las 2 lines 20Kg/cm^2. Normal pressure is equal 1atm.   1atm = 1.0332 Kg/Cm^2. ).
	As per claim 9, Hayashi teaches the material processing apparatus according to claim 1, Hayashi further teaches wherein the controller is adapted for controlling the pressure reducer not to perform the depressurization action before the temperature in the processing chamber rises to the first predetermined temperature (see Fig. 8 pressure rises continuously before temperature rises to target temperature; see page 5 line 18 “ When reaching the target temperature, the temperature is maintained for…”; also, see page 7 lines 12-14“…FIG. 8 is a view showing an embodiment of a pressurizing and heating program for bonding and curing a temporarily bonded flexible wiring board used in the present invention…”, Fig. 8 shows that there is not pressurization until the target temperature is achieved).
	As per claim 10, Hayashi An operating method of a material processing apparatus (see Fig. 1 teaches a bonding and curing apparatus for PCB), comprising:
	providing the material processing apparatus (see Fig. 1 and see Fig. 1 teaches a bonding and curing apparatus for PCB), wherein the material processing apparatus comprises:
	a processing chamber, having an internal space (see Fig. 1 pressure vessel B is a processing chamber; also, see [0001] “…pressure vessel in the process of manufacturing a flexible wiring board used as an electronic equipment part…”);
	an external pressure source, connected to the processing chamber, adapted for performing a pressurization action in the internal space (see Fig. 1 valve 6; also, see  page 2 lines 17-20 “…A high pressure gas is applied to the inside of the pressure vessel and the high pressure gas is heated and circulated so that the flexible wiring board is pressed and heated to bond and harden it...”; also, see page 3 last 3 lines “The high-pressure gas supply means C is provided so as to
supply high-pressure gas such as high pressure nitrogen gas, high pressure carbon dioxide gas, high pressure air or the like generally under 20 kg / fan into the vessel B via the automatic valve 6, Is heated or cooled via the heat exchanger 4…” );
	a pressure reducer, connected to the processing chamber, adapted for performing a depressurization action in the internal space (see Fig. 1 valve 7 and valve 11 are pressured reducer(s); see page 3 last line to page 4 line 2 “Then, it is exhausted through the automatic valve 7.. In addition, a safety valve 11 is provided for reducing the pressure when the interior of the container B exceeds a predetermined pressure j…”);
	a temperature regulator, disposed in the processing chamber, adapted for adjusting a temperature in the internal space (see Fig. 1 temperature regulator includes the fan 12; also, see page lines 11-16 “The circulation means
E is provided such that a fan 12 is provided inside the container B and a motor 13 for driving the fan is installed outside the container B so as to maintain airtightness. Then, the heating or cooling gas sent by the fan 12 passes through the outer periphery of the windmill plate] 4 shown in FIG. 1 and makes a U-turn between the wind IIH plate and the flexible wiring board A as shown by the arrow to circulate As shown in FIG. 1” and lines 22-25 “…Next, by driving the motor 13 and rotating the fan 12, the heated high-pressure gas passes through the wind-board plate 14 and circulates through the flexible wiring board A and inside the
container B…);
	and a controller, adapted for controlling the external pressure source and the temperature regulator to respectively increase a temperature and a pressure in the processing chamber to a first predetermined temperature and a first predetermined pressure (see Fig. 8 and see page 7 lines 12-14 “FIG. 8 is a view showing an embodiment of a pressurizing and heating program for bonding and curing a
temporarily bonded flexible wiring board used in the present invention…”; IN fig. 8 pressure and temperature are increased until temperature target is achieved; also, see page 5 lines 18-25 “When reaching the target temperature, the temperature is maintained for a while and the adhesive is sufficiently bonded and cured, and then the automatic valve 8 is reversely operated to supply the high-pressure steam to the inner layer portion of the tubularly wound flexible wiring board Stop. Next, the automatic valve 9 is operated to supply the cooling water to the heat exchanger 4, and the gas circulating in the vessel B is cooled to cool the
flexible wiring board A. Then, the automatic valve 6 is reversely operated to  gradually lower the pressure in the container B. When the flexible wiring board A is cooled, all the operations are stopped, the door is opened..”; also, see page 3 last 4 lines “The high-pressure gas supply means C is provided so as to supply high-pressure gas such as high pressure nitrogen gas, high pressure carbon dioxide gas, high pressure air or the like generally under 20 kg / fan into the vessel B via the automatic valve 6, Is heated or cooled via the heat exchanger 4”, thus, the system automatically controls the valves, the heating, the pressure, which indicates that a controller is present for performing the automatic controlling), and adapted for controlling the pressure in the processing chamber to rise continuously before the temperature in the processing chamber rises to the first predetermined temperature (see Fig. 8 pressure rises continuously before temperature rises to target temperature; see page 5 line 18 “ When reaching the target temperature, the temperature is maintained for…”; also, see page 7 lines 12-14“…FIG. 8 is a view showing an embodiment of a pressurizing and heating program for bonding and curing a temporarily bonded flexible wiring board used in the present invention…”);
	placing an electronic product into the processing chamber (see Fig. 1-2 product A and page 4 “The flexible wiring board A wound in a tubular shape with a required length is inserted into the support member 17 on the carriage F and placed in a shape as shown in FIG. 1 and FIG. 2. Then, the carriage F carrying the flexible wiring board Δ is housed in the pressure vessel B and hermetically closed. );
	operating the controller to respectively increase the temperature and the pressure in the processing chamber to the first predetermined temperature and the first predetermined pressure (see Fig. 8); and
	operating the controller so that the pressure in the processing chamber rises continuously before the temperature in the processing chamber rises to the first predetermined temperature (see Fig. 8 pressure rises continuously before temperature rises to target temperature; see page 5 line 18 “ When reaching the target temperature, the temperature is maintained for…”; also, see page 7 lines 12-14“…FIG. 8 is a view showing an embodiment of a pressurizing and heating program for bonding and curing a temporarily bonded flexible wiring board used in the present invention…”).
 	As to claim 11, this claim is the method claim corresponding to the system/apparatus claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 12, this claim is the method claim corresponding to the system/apparatus claim 3 and is rejected for the same reasons mutatis mutandis.
 	As to claim 15, this claim is the method claim corresponding to the system/apparatus claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 17, this claim is the method claim corresponding to the system/apparatus claim 8 and is rejected for the same reasons mutatis mutandis.
 	As to claim 18, this claim is the method claim corresponding to the system/apparatus claim 9 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP S6228228 as supported by the machine translation provided) in view of Taniguchi (JPH06-7665A as supported by the machine translation provided). 
	As per claim 4, Hayashi teaches the material processing apparatus according to claim 2, Hayashi further teaches wherein the at least one motor (see Fig. 1 part of motor 13 is connected to fan 12 that goes inside the chamber). Hayashi does not explicitly teach a plurality of motors.  
	However, Taniguchi teaches a material processing apparatus comprising a plurality of motors (see Fig. 1 motor 20 and pump 15 which includes a motor). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hayashi’s to include a plurality or motors or more than one motor as taught by Taniguchi in order to connect a convective fan (as taught by Hayashi and Taniguchi) to a first motor and other motor/pump for decompressing/depressurization a vacuum chamber in a faster manner (see Fig. 1 and see [0007] page 3 “The depressurizing means D, as shown in FIGS. A vacuum pump 15 installed outside the pressure vessel A communicates with the inside of the pressure vessel A through an automatic valve 16 and is piped. At the tip of the pipe, as shown in FIG. The vacuum joint is detachably attached to the vacuum joint 17b which is airtightly held and joined via a jig 19 which is communicated from the inside of the vacuum bag 18. Then, by operating the vacuum pump 15, the inside of the vacuum bag 18 in which the molding material 1 is covered and sealed is decompressed via the automatic valve 16 to a high vacuum”).
	As per claim 5, Hayashi-Taniguchi teaches the material processing apparatus according to claim 4, Hayashi further teaches comprising a fan processing chamber and connected to the temperature regulator and one of the motors (see Fig. 1). Hayashi does not explicitly teach the fan is a turbo fan. 
	However, Taniguchi father teaches further comprising a turbofan, disposed in the processing chamber and connected to the temperature regulator and one of the motors (see Taniguchi fig. 1 and [0003] “…gas is circulated by a blower turbo fan 22a…”, fan 22a is in chamber and connected to motor 20).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hayashi’s invention to include a fan which is  a turbo fan as taught by Taniguchi in order to provide a convective manner temperature regulation and because turbo fans have the known benefits of higher air compression and higher efficiency.
	As to claim 13, this claim is the method claim corresponding to the system/apparatus claim 4 and is rejected for the same reasons mutatis mutandis.
 	As to claim 14, this claim is the method claim corresponding to the system/apparatus claim 5 and is rejected for the same reasons mutatis mutandis.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP S6228228 as supported by the machine translation provided) in view of Miura et al (US 10627160). 
	As per claim 7, Hayashi teaches the material processing apparatus according to claim 1, while Hayashi teaches a cooler (means D in Fig. 1) between the bottom part of the chamber and the pressure reducer 7, Hayashi teaches or suggests that the cooler can be located outside the processing chamber adapted for cooling a gas extracted from the processing chamber (see page 4 lines 4-11 “As another
example of the heating and cooling means, means for heating and cooling outside of the container B may be provided, and the heating and cooling gas may be supplied into the container B. A”). However,  Hayashi does not explicitly teach the  cooler, disposed between the processing chamber and the pressure reducer, (the term “cooler disposed between the processing chamber and the pressure reducer” has been interpreted has the cooler being outside the chamber and between the outside of the chamber and the pressure reducer).
	However, Miura teaches a system comprising a cooler, disposed between a processing chamber and a pressure reducer, adapted for cooling a gas extracted from the processing chamber adapted for cooling a gas extracted from the processing chamber (see Fig. 1 chamber and pressure reducer unit 120; and see Fig. 3 pressure reducing unit 120 comprises a cooler 124 and a pressure reducer 121/pump; also, see Col 5 lines 57-65 “The steam is cooled and condensed by the cooling unit 124 in the middle way of the second evacuation line 1622. In a case where the vacuum pump 121 is of a type which cannot discharge steam, the vacuum pump 121 can be damaged when steam directly flows in the vacuum pump 121. In view of this, steam is made to pass through the second evacuation line 1622 and is condensed by the cooling unit 124. Accordingly, it is possible to protect the vacuum pump 121. In addition to this, it is also possible to inhibit steam from being discharged outside the vacuum drying apparatus 1).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hayashi’s invention to include a cooler, disposed between a processing chamber and a pressure reducer, adapted for cooling a gas extracted from the processing chamber adapted for cooling a gas extracted from the processing chamber as taught by Miura in order to cool a gas during depressurization and avoid damages to the pressure reducer or pump (see Col 5 lines 55-67 “In a case where the vacuum pump 121 is of a type which cannot discharge steam, the vacuum pump 121 can be damaged when steam directly flows in the vacuum pump 121. In view of this, steam is made to pass through the second evacuation line 1622 and is condensed by the cooling unit 124. Accordingly, it is possible to protect the vacuum pump 121. In addition to this, it is also possible to inhibit steam from being discharged outside the vacuum drying apparatus 1”).

 	As to claim 16, this claim is the method claim corresponding to the system/apparatus claim 7 and is rejected for the same reasons mutatis mutandis.

Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Ito et al (US 10328615) teaches a vacuum chamber system comprising controlling the chamber pressure above normal pressure to avoid bubbles in the process. 
	Nishimura (US 20030111459)  a convection vacuum system including a turbofan.
 	Hung (US 20180249582), Ashida (US 8828309), Hung (US 20150047187), Liu (Us 2022002870), Harada (US 20160056044) and Takebashi (US 20200392625) alone or in combination teach vacuum system controlling temperature and pressure at some levels that avoid bubbles in electronic products, wherein different components very well known in the art such as convective fan/turbo fans, cooler, pumps/pressure reduces, pumps used for pressurization, motors used for depressurization are used.      
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117